Citation Nr: 1038567	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-10 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits.  

2.  Entitlement to an initial compensable rating for service-
connected hearing loss in the right ear.  

3.  Entitlement to service connection for gum disease.  

4.  Entitlement to service connection for a left hand disorder.  

5.  Entitlement to service connection for a vision disorder.  

6.  Entitlement to service connection for arthritis.  

7.  Entitlement to service connection for hearing loss in the 
left ear.  

8.  Entitlement to service connection for tinnitus.  

9.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).  

10.  Entitlement to service connection for a cyst in the right 
hand.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and nephew


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1964 to December 
1968.  

This matter is before the Board of Veterans' Appeals (Board) from 
a September 2007 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In 
June 2010, the Veteran participated in a video conference hearing 
before the undersigned.  A transcript is of record and has been 
reviewed.  

The Board notes that the Veteran's October 2007 notice of 
disagreement included the issues of entitlement to service 
connection for diabetes mellitus and hypertension.  These issues 
were readjudicated in a September 2009 statement of the case.  
The Veteran did not file a substantive appeal with regard to 
these issues, and as such, the Board will not discuss them 
further.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  The Veterans 
Claims Assistance Act of 2000 (VCAA) describes VA's duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) 
(2009).  The VCAA provides that VA shall inform a claimant of the 
evidence necessary to substantiate a claim for benefits and that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence to substantiate the claim.  

The Veteran's treatment records from his period of service aboard 
the USS Loyalty are not presently associated with the claims 
file.  In a June 2009 memorandum, the RO determined that those 
records were unavailable for review.  It was noted that the 
following efforts were made to obtain the records in question: a 
duty to assist letter sent in December 2007 requesting a VA Form 
21-4142, Authorization and Consent to Release Information; two 
PIES requests dated in October 2008, with negative responses 
("unable to identify USS Loyalty"); two PIES requests dated in 
December 2008, with negative responses; and a 10-day letter dated 
in June 2009.  

When, through no fault of the Veteran, records under the control 
of the Government are unavailable, there is a heightened 
obligation to assist the Veteran in the development of his case.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This duty includes 
the search for alternate medical records, as well as a heightened 
obligation on the Board's part to explain its findings and 
conclusions and carefully consider the benefit-of-the-doubt rule.  
See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  Although it appears that 
the RO has made some attempts to locate the Veteran's records, 
the Board finds it necessary to remand the claim to ensure that 
all proper avenues for securing these records have been pursued 
to afford the Veteran every benefit of assistance from VA.  The 
RO should attempt to locate or reconstruct the service treatment 
records through alternative means.  This includes attempts to 
obtain any information from all available sources and records 
repositories.  The RO should contact the Record Management Center 
or any other alternative sources for the appropriate location.  

With regard to the Veteran's claim of entitlement to service 
connection for a mental illness, the Board has recharacterized 
this issue as entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD.  In a September 2008 
statement, the Veteran made it clear that he wanted to include 
PTSD with his mental illness claim.  The Board acknowledges the 
recent ruling in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), 
which clarified how the Board should analyze claims, specifically 
to include those for PTSD.  As emphasized in Clemons, though a 
Veteran may only seek service connection for PTSD, the Veteran's 
claim "cannot be a claim limited only to that diagnosis, but 
must rather be considered a claim for any mental disability that 
may be reasonably encompassed..."  Id.  In this case, the Board 
will consider the Veteran's claim for all possible psychiatric 
disorders.  

The Board observes that VA regulations pertaining to PTSD were 
recently revised.   See Stressor Determinations for Posttraumatic 
Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to 
be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 
(July 14, 2010) (correcting the effective date of the rule 
published on July 13, 2010).  The Board notes that the Veteran 
has not been provided a VCAA notification letter for PTSD claims, 
to include stressor development and notification of the recent 
changes in the regulations pertaining to PTSD.  On remand, the 
Veteran should be sent a VCAA notification letter tailored to 
PTSD claims.  

During the Board hearing in June 2010, the Veteran's 
representative observed that potentially relevant private 
treatment records from North Point Health and Wellness from 
January 2007 to the present had not been obtained.  Thus, on 
remand, efforts should be made to obtain these private treatment 
records.  

The Board further notes that several years have passed since the 
last VA examination evaluating the Veteran's service-connected 
hearing loss in the right ear, and as a result of this matter 
being remanded for additional development, the most recent 
examination report will unfortunately become even older.  Thus, 
because governing regulations provide that VA's duty to assist 
includes conducting a thorough and contemporaneous examination of 
the Veteran, the Veteran should be afforded a current examination 
to ascertain the current severity of his service-connected right 
ear hearing loss.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.326.  

Last, a permanent and total rating for nonservice-connected 
pension purposes requires consideration of all of the Veteran's 
physical and psychiatric disabilities.  In this case, it does not 
appear that an examiner has yet been asked to render an opinion 
as to the overall effect of the Veteran's nonservice-connected 
disabilities on his ability to obtain and retain employment.  In 
light of this, the Board finds that a remand for an examination 
is necessary in order to fairly decide the merits of his claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Specifically, 
an opinion is needed to assess the extent to which the combined 
effects of the Veteran's disabilities have permanently affected 
his ability to obtain and maintain gainful employment.  

Accordingly, the case is REMANDED for the following action:

1.  Please contact the Record Management 
Center, or any other appropriate location, to 
request the Veteran's service treatment 
records for his period of service aboard the 
USS Loyalty.  All efforts and responses 
should be documented and associated with the 
Veteran's claims file.  

2.  Send the Veteran a notice letter 
regarding his claim of service connection for 
an acquired psychiatric disorder, to include 
PTSD, which complies with the notification 
requirements of the VCAA.  The letter must 
specifically set forth the information 
necessary to substantiate his claim for 
service connection for an acquired 
psychiatric disorder and PTSD, to include a 
PTSD stressor questionnaire.  

3.  Make efforts to obtain private treatment 
records from North Point Health and Wellness 
from January 2007 to the present.  All 
efforts and responses should be documented 
and associated with the claims file.  

4.  The Veteran should be afforded an 
appropriate medical examination to ascertain 
the current severity of his hearing loss of 
the right ear.  All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished, and the 
findings should be reported in detail.  
Please send the claims folder to the examiner 
for review in conjunction with the 
examination. 

5.  Schedule the Veteran for a VA examination 
to determine whether he is permanently and 
totally disabled. All indicated evaluations, 
studies, and tests deemed necessary by the 
examiner should be accomplished, and the 
findings should be reported in detail.  The 
examiner should list all current diagnoses 
and provide objective findings regarding the 
current level of impairment associated with 
each disability.  The examiner should provide 
an opinion as to how each disability impacts 
the Veteran's ability to pursue substantially 
gainful employment.  Additionally, the 
examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that the 
Veteran's overall level of disability has 
rendered him permanently unable to obtain or 
maintain substantially gainful employment.   

6.  Thereafter, the Veteran's claims on appeal 
should be readjudicated.  If any benefit 
sought on appeal remains denied, the Veteran 
and his representative should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues.  An appropriate 
period of time should be allowed for response 
by the Veteran and his representative.  
Thereafter, the case should be returned to the 
Board for further appellate consideration, if 
in order.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


